UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2355


DONALD VAN METER,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA CHILD SUPPORT ENFORCEMENT,
Fairfax District Office, Acting in Individual Capacity; FRANCESCA GAINS,
Acting in Individual Capacity; KIMBERLY WILSON, Appeals Examiner,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00892-LO-JFA)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Van Meter, Appellant Pro Se. Scott F. Weber, DIVISION OF CHILD
SUPPORT ENFORCEMENT, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Van Meter appeals from the district court’s order dismissing his complaint

alleging civil rights violations relating to state court orders on domestic relations cases.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Van Meter v. DCSE, No. 1:17-cv-00892-LO-JFA

(E.D. Va. Oct. 25, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2